Citation Nr: 9902792	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-17 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as bronchitis.


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1957.


FINDINGS OF FACT

1.  The regional office (RO) has obtained all available 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  Chronic bronchitis may not be disassociated from the in-
service complaints of coughing and assessments of bronchitis.


CONCLUSION OF LAW

Bronchitis was incurred in service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 in that he has presented a claim that is 
plausible.  The Board of Veterans Appeals (Board) finds that 
the facts relevant to the issue on appeal have been properly 
developed and that the statutory obligation of the Department 
of Veterans Affairs (VA) to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).


I.  Factual Background

Service medical records reveal that the lungs and chest were 
clinically evaluated as normal upon enlistment examination in 
January 1954.  Chest X-rays yielded negative results.  In 
February 1954, the veteran complained of a head cold, sore 
throat, cough, swollen tonsils, and difficulty breathing.  
Several days later, mild pharyngitis and bronchitis were 
assessed.  In November 1954, the veteran complained of 
coughing that prevented him from sleeping.  Chronic 
adenoiditis was assessed.  One day later, an upper 
respiratory infection was assessed.  In January 1955, it was 
observed that the veteran had a marked cough reflex and was 
prone to coughing spasms.  In July 1955, it was noted that 
the veteran had continued to experience bad spells of 
coughing.  He described a history of severe whooping cough, 
measles, and sore throats as a child.  It was noted that the 
possibility of emphysema and bronchiectasis should be 
considered.

In August 1955, the veteran underwent hospitalization due to 
a prolonged history of a paroxysmal hacking cough following 
upper respiratory infections, lasting for several weeks to 
several months after the upper respiratory infections had 
subsided.  Chest X-rays and sinus films yielded negative 
results.  Following an ear, nose, and throat consultation, it 
was felt that changes seen with an indirect laryngoscopy 
represented inflammation and irritation secondary to the 
veterans severe hacking cough.  Upon chest consultation, the 
veteran reported that he had experienced frequent and severe 
episodes of cough since childhood, particularly in cold or 
wet climates.  It was concluded that, in light of the dry 
nature of the cough, the absence of hemoptysis, the lack of 
positive X-ray findings, and the good nutrition and general 
condition of the veteran, a diagnosis of bronchiectasis was 
not easily established.  Rather, the impression was of 
chronic bronchitis with a considerable emotional overlay.  It 
was noted that the veterans illness had existed prior to 
service.  At the time of the veterans discharge from 
hospitalization, it was noted that he had a severe dry 
hacking cough.  It was concluded that his lung parenchyma had 
been eliminated as a source of the cough.  It was further 
concluded that there was no obvious psychiatric problem.  The 
veteran was discharged to duty.  The discharge diagnosis was 
of chronic bronchitis, organism undetermined, existing prior 
to service.

In October 1955, it was observed that the veteran still had a 
dry cough with no expectoration.  In October 1956, the 
veterans roommate complained of an inability to sleep 
because of the veterans chronic cough.  Examination revealed 
rhinitis with a mild discharge.  In February 1957, the 
veteran complained of a cold followed by paroxysms of a 
nonproductive hacking cough.  An examination revealed 
rhinorrhea.  The lungs were essentially clear, with 
occasional scattered rhonchi.  Thereafter, the veteran was 
admitted for hospitalization.  The discharge diagnosis 
following twelve days in the hospital was of acute 
bronchitis, organism undetermined.  Upon service discharge 
examination in September 1957, the lungs and chest were 
clinically evaluated as normal.  Chest X-rays revealed no 
pathology.  It was noted that the veteran experienced a 
chronic cough with mild colds.  In addition, the veteran 
complained of shortness of breath.  It was noted that the 
veteran had been evaluated by physicians during his service 
career, but that they had been unable to determine the exact 
nature of the veterans problem.

Private clinical records dated from 1986 to 1997 reflect 
complaints of coughing and findings of bronchitis, 
bronchiectasis, rhinitis, sinusitis, and a history of chronic 
obstructive pulmonary disease.  In September 1986, it was 
noted that the veteran had a history of chronic and 
congenital bronchitis.  Following an examination, the 
impression was of sinusitis, bronchitis, and bronchiectasis.

Upon VA examination in October 1997, the veteran reported 
that he had been in excellent health prior to entering the 
military.  He stated that he had developed pneumonia in 
service, after which he had experienced a persistent cough 
and sputum production.  He reported that he had coughed daily 
after being sent to a cold and damp climate in Japan.  He 
stated that he had exhibited cough and respiratory symptoms 
while attending college post service, which had caused 
professors and teachers to ask him to leave the classroom in 
order to avoid disturbing the other students.  He reported 
that that he had worked for the police department for twenty-
one years, during which time his cough had caused substantial 
impairment and shortness of breath.  He recalled that no one 
had desired to be his partner.  He stated that he had not 
worked since 1982 because of his persistent cough with globs 
of sputum, nasal congestion, and postnasal drip.  He reported 
that he slept poorly and awakened frequently to cough.  He 
stated that he sometimes experienced cough syncope while 
seated at the table trying to eat.

Examination revealed a slightly barreled chest with palpable 
rhonchi, especially in the right base.  The chest expansion 
and vital capacity were definitely restricted.  There were 
multiple squeaks and squawks throughout the right base.  
There were coarse breath sounds on the left.  Forced 
expiration was prolonged, with some wheezing terminally.  
Pulmonary function studies revealed a reduced vital capacity 
and small airway obstruction.  Chest X-rays revealed that the 
lungs were clear.  The examiners impression was of severe 
chronic bronchitis and possible bronchiectasis.  In addition, 
the examiner observed that esophageal reflux was possibly 
adding to the veterans cough and bronchospasm.


II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease entity is established, there 
is no requirement for evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnoses of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Analysis

The enlistment examination in January 1954 failed to document 
any findings of a lung or chest abnormality.  Therefore, it 
is presumed that the veteran did not have a pulmonary 
disorder at the time that he was examined, accepted, and 
enrolled for service.  See Crowe v. Brown, 7 Vet. App. 238 
(1995).

Overall, it is the determination of the Board that there is 
not clear and unmistakable evidence that a pulmonary disorder 
preexisted entrance into active service.  The Board is 
cognizant of the conclusion reflected in the records of the 
veterans period of hospitalization in August 1955 that 
chronic bronchitis had existed prior to service.  However, as 
it appears that the conclusion was based upon the veterans 
report that he had experienced frequent and severe episodes 
of cough since childhood, the evidence does not constitute 
the clear and unmistakable evidence needed to rebut the 
presumption of soundness invoked by normal findings upon 
physical inspection in January 1954.  There is no evidence of 
treatment of a pulmonary disorder before February 1954, when 
pharyngitis and bronchitis were assessed.  Chronic bronchitis 
was initially diagnosed in August 1955.  Because the 
information suggestive of a preservice pulmonary disorder 
does not amount to clear and unmistakable evidence of a 
preservice pulmonary disorder, the presumption of soundness 
on entrance into service is not rebutted.

Following a comprehensive analysis of the record, the Board 
is of the opinion that the evidence for and against the 
veterans claim is in relative equipoise.  Evidence 
supportive of the claim for service connection for a 
pulmonary disorder includes the multiple complaints of 
coughing in service, the August 1955 discharge diagnosis of 
chronic bronchitis, the post-service complaints of a 
persistent cough and findings of chronic bronchitis, and the 
veterans recollection that he has experienced a persistent 
cough since service.  Evidence that does not support the 
claim includes the clinical evaluation of normal lungs at the 
time of the veterans service discharge examination in 
September 1957 and the lack of complaints, medical findings, 
or treatment of a post-service pulmonary disorder until 
September 1986.

With respect to the September 1986 characterization of 
bronchitis as chronic and congenital, the Board notes 
that this information appears to have been based upon history 
provided by the veteran during a personal interview.  
Following an examination, there was no notation that a 
congenital disease had been found.  The record is devoid 
of any other medical evidence suggesting that the veterans 
bronchitis is of a congenital origin.

Because the veterans current pulmonary disorder, 
characterized as chronic bronchitis upon VA examination in 
October 1997, has been linked to service primarily based upon 
history provided by the veteran, the Board recognizes that 
the objective evidence is less than overwhelmingly in the 
veterans favor.  Nevertheless, the Board is unprepared to 
dismiss the veterans reports of his history as utterly 
lacking in probative value, particularly in view of the in-
service findings.  Accordingly, it appears that there is an 
approximate balance of the positive and negative evidence 
regarding the merits of the issue.  With reasonable doubt 
resolved in favor of the veteran, the Board is unable to 
disassociate the veterans chronic bronchitis from the in-
service complaints of coughing and assessments of bronchitis.

The Board notes, incidentally, that even if there had been 
evidence that bronchitis had preexisted service, service 
connection would still be warranted based upon aggravation.  
See 38 U.S.C.A. § 1153.  No lung pathology was observed upon 
examination in January 1954, but symptoms were clearly 
demonstrated in February 1954.  The record contains no 
medical opinion that the onset of symptomatology was due to 
the natural progress of a disease.


ORDER

Service connection for bronchitis is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
